SMITH, J.,
delivered the opinion -of the court.
Appellant was convicted of forgery in the court below and appeals to this court.
The indictment alleged that the defendant “did unlawfully, falsely, and feloniously make, forge, and counterfeit a certain writing or paper, purporting to be a certificate of the trustees of Woodland public school, the tenor, purport, and effect of which is as follows: ‘We, the trustees of Woodland public school, have examined and do approve this report, and do hereby certify that the teacher has taught the school twenty days during this scholastic month, and that one of the undersigned has visited said school during said month. Jim Kill-patic, Osker McKinney, Thos. Skinner’ — Iwitk the felonious intent then and there to injure and defraud the county of Chickasaw, in said state.” To this indictment a demurrer was filed, which demurrer was by the court overruled.
*313Section 4563 of the Code of 1906 requires the teacher at the ■end of every scholastic month to make out from his register a report to the county superintendent of the pupils in attendance during the month and the number of days each pupil has attended, which report must be approved and certified to by at least two of the trustees, and upon the filing of said report the ■superintendent is required to issue a pay certificate to the teacher.'
In order that a county may be affected or in any way injured by the forging of a certificate of the kind in question, such ■certificate must purport to approve a report in fact made, or purporting to have been made, by a teacher of a public school, as required by said section 4563. Such a certificate, disconnected from such a report, is not of any apparent legal efficacy. The making of such a report, or of an instrument purporting to be such, together with the forgery of the certificate of the trustees of the school thereto, should have been alleged in the indictment; Where extrinsic facts are necessary to be known and considered along with the writing, in order to constitute forgery, an indictment therefor must set out such facts, as well as the instrument itself. France v. State, 83 Miss. 281, 35 South. 313.
Moreover, the persons whose names are forged to such a certificate must be trustees of the public school, and this fact must be alleged and proved. The mere recital of such a fact in the certificate is not sufficient.
The judgment of the court below is reversed, the demurrer ■sustained, the indictment quashed, and the appellant held to await the action of another grand jury.

Reversed.